Citation Nr: 0909425	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-21 595A	)	DATE
	)
	)

On appeal  from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 7, 2003 for 
the receipt of Dependents' Educational Assistance (DEA) 
benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1970.                   The appellant is his daughter.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which provided a certificate of 
eligibility for DEA benefits for an approved program of 
education or training, with the earliest permitted date of 
use of these benefits of October 7, 2003. The appellant 
requests an earlier effective date upon which DEA benefits 
may be applied.


FINDINGS OF FACT

1.	In an August 2003 rating decision, the RO granted the 
Veteran's claim for basic eligibility to DEA under Chapter 
35, effective from May 5, 1993. The RO provided notice of 
that determination on October 3, 2003.

2.	The appellant filed a formal application for DEA 
benefits with the RO the copy of which indicates a date stamp 
of October 7, 2004 as the date of receipt. 

3.	In a December 2004, the RO awarded a Certificate of 
Eligibility for entitlement to DEA benefits for the time 
period beginning as of October 7, 2003, one-year prior to the 
appellant's election of these benefits.

4.	There is no objective evidence of an earlier filed DEA 
application, or of circumstances otherwise indicating that 
there was undue delay by the RO that resulted in the 
processing of the appellant's application later than the 
actual date of receipt.

CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2003 
for the receipt of DEA benefits under Chapter 35, Title 38, 
of the United States Code are not met. 38 U.S.C.A. §§ 3501, 
5107(b), 5110, 5113(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.400, 21.1029, 21.3041, 21.4131 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
there are applicable duties to notify and assist a claimant 
for VA benefits with the evidentiary development of his or 
her claim. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 
(West 2002 & Supp. 2008). As provided at 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), there is a duty to notify 
the claimant of the information and evidence necessary to 
substantiate the claim, and of the joint obligation between 
the claimant and VA to obtain that information and evidence. 
(A regulatory amendment effective for claims pending as of or 
filed after May 30, 2008 removed the requirement that VA 
specifically request the claimant to provide any evidence in 
his or her possession that pertains to the claim. 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), to be codified later at 38 
CFR 3.159(b)(1)).

In the present case the outcome is determinative according to 
the laws and regulations on the election of DEA benefits, and 
there is no contention or reasonable indication that further 
factual development would be of assistance. In these 
situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA do not apply. See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision."). See also, Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001). In any event, the RO has provided 
a May 2006 Statement of the Case to the appellant that 
included citation to the applicable law and regulations as to 
her claim, as well as the basis for the denial of benefits. 
Hence, the appellant has been given general notice of how to 
substantiate her claim and the opportunity to respond with 
further evidence and argumentation. This claim therefore may 
be adjudicated on its merits without further development of 
the record.  

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110. The general rule with regard to a grant of 
benefits based on an original claim is that the effective 
date for such an award will be the date the claim was 
received or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008). 

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service. For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a veteran 
will be deemed eligible if the parent has died of a service-
connected disability, or has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence. See 38 
U.S.C.A. §§ 3500, 3501(a)(1)(A). See also 38 C.F.R. §§ 
 21.3021(a)-(b) (2008).

The commencement date for an eligible child to use DEA 
benefits generally is his/her 18th birthday or the date of 
his/her successful completion of secondary schooling, 
whichever is the earlier date, and the period of eligibility 
continues until age 26. 38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(a). During the time period of eligibility, the child 
is entitled to educational assistance not to exceed 45 
months, or the equivalent thereof in part-time training. 38 
C.F.R. §§ 21.3020(b), 21.3044(a). 
The applicable regulations further provide that an individual 
must file a formal claim for educational assistance for 
pursuit of a program of education. 38 C.F.R. § 21.1030. As a 
general matter, the date of claim is considered that on which 
a valid claim or application is considered to have been filed 
with VA, based upon either the date of a formal claim 
received at VA, or if an informal claim has been filed, and a 
formal claim is then received within one-year of the date VA 
requested it, the date VA received the informal claim will be 
determinative. 38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. 5113(a).  

Additionally, the effective date for the commencing date of 
an award of Chapter 35 benefits will be determined based on 
the latest of the following dates:  the beginning date of 
eligibility as determined by the applicable regulation 
(in this case, section 21.3041 pertaining to benefits for 
children of veterans); one-year prior to the date of claim 
(as determined pursuant to section 21.1029, as explained 
above); the date certified by the educational institution; or 
the effective date of the course approval, or, one year 
before the VA receives the approval notice, whichever is 
later. 38 C.F.R. § 21.4131(d).  

When determining the effective date of an award under Chapter 
35, VA also has the discretion to consider the individual's 
application as having been filed on his/her prescribed 
eligibility date, even if that date is more than one year 
before the date of the initial rating decision. 38 U.S.C.A. § 
5113. The criteria for an earlier effective date is as 
follows: the claimant is an eligible person who (A) submits 
to the Secretary of VA an original application for DEA 
benefits within one-year of the date the Secretary makes the 
rating decision; (B) claims such educational assistance for 
pursuit of an approved program of education during a period 
preceding the one year period ending on the date on which the 
application was received; and (C) would have been entitled to 
such educational assistance for such course pursuit if the 
individual had submitted an application on his or her 
eligibility date.

The appellant in her capacity as an eligible child for DEA 
benefits contests the beginning date of October 7, 2003 which 
the RO assigned as the earliest date of use of this award. 
The RO's August 2003 rating decision had granted basic 
eligibility for DEA from May 5, 1993, and sent notification 
of that decision to the appellant on October 3, 2003. Since 
the RO did not receive notice of her election of benefits 
until October 7, 2004, then October 7, 2003 provided the 
beginning date of actual DEA entitlement, i.e., one-year 
prior to the date of claim. Based on the evidence of record, 
there is no basis to factually ascertain that the appellant 
timely filed a claim for disbursement of DEA benefits any 
earlier than October 7, 2004, to include within a timeframe 
that would otherwise trigger a retroactive award of benefits 
under provisions of 38 U.S.C.A. § 5113. Hence, the claim for 
an earlier effective date of receipt of DEA benefits is 
denied.

In an August 2003 rating decision, the RO granted the 
Veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective from May 5, 1993. That decision 
further awarded basic eligibility to DEA, also effective May 
5, 1993. The RO provided notification of that decision on 
October 3, 2003 to the Veteran, and which explained to the 
Veteran that his dependents may be eligible for DEA and 
enclosed an application for purpose of filing a DEA claim.

Through documentation that is date-stamped as having been 
received at the RO on October 7, 2004, the appellant filed a 
VA Form 22-5490, formal application for Survivors' and 
Dependents' Educational Assistance, requesting DEA benefits 
in connection with a program of secondary educational 
coursework which she had completed between September 1996 and 
March 2001. The typed portion of the application under "date 
signed" and next to the appellant's signature indicated 
August 31, 2004. There were enclosures of college coursework 
transcripts from the time period in question. Also included 
was a VA Form 21-22 which appointed the Veterans of Foreign 
Wars (VFW) as the appellant's designated representative and 
that was signed and dated August 30, 2004. 

A cover sheet included with these application materials from 
the VFW dated September 10, 2004 and addressed to the RO 
indicated that the above materials had been submitted for 
consideration in support of the appellant's claim. 

In December 2004 correspondence to the appellant the RO 
indicated the award of a Certificate of Eligibility for 
entitlement to DEA benefits for an approved program of 
education or training. The decision explained that since the 
RO received the application for benefits on October 7, 2004 
which was more than one year after the Veteran was rated as 
permanently and totally disabled, the RO could only award 
benefits beginning October 7, 2003. 

The appellant-daughter appealed the assigned effective date 
of benefits. On her July 2006 VA Form 9, Substantive Appeal 
she and her representative contended that the denial of 
benefits prior to October 7, 2003 was incorrect in that she 
signed the application for DEA on August 31, 2004 and mailed 
it to the VFW on September 3, 2004, and upon which the VFW 
received the application on September 10, 2004 and forwarded 
it to VA. According to this statement, the RO then date 
stamped the application on September 24, 2004, which was 
clearly within the one-year allowable time limit, and 
therefore permitted VA to consider entitlement to retroactive 
benefits under 38 U.S.C.A. § 5113. 

The appellant's representative in additional statements 
indicates that the appellant completed and signed an 
application on August 31, 2004, and that the VFW transmitted 
that application to the RO by memorandum dated September 10, 
2004. According to the representative, the RO at first 
provided a date stamp acknowledging receipt of these forms to 
the RO mailroom on September 24, 2004. The representative 
stated that there was no plausible explanation for the delay 
of several weeks on the part of the RO in receiving an 
application from the VFW office located in the same building. 
The representative contended that the record established 
sufficient doubt regarding the date of receipt of the 
application to merit assigning the earlier effective date.

Based upon the above and consistent with what VA regulations 
state in determining the receipt date of correspondence 
submitted to the RO, the assigned effective date of October 
7, 2003 remains the earliest date as of which DEA benefits 
are available.
Under applicable regulations, the October 7, 2004 date on 
which the appellant's application was received at the RO 
provides the relevant date of claim. 38 C.F.R. § 3.1(r) 
(defining the term "date of receipt" as the date on which a 
claim, information, or evidence was received by VA). See also 
38 C.F.R. § 3.400 (generally indicating that effective date 
of award of compensation or other benefits cannot be earlier 
than date of claim). This is the earliest ascertainable date 
stamp by the RO upon the copy of the appellant's DEA 
application which is of record. While the appellant's 
representative refers at some points to an earlier date stamp 
of September 24, 2004, the Board cannot find any evidence of 
the same on examination of the documentation on file. The 
only observable date stamp is that which is clearly marked 
October 7, 2004. The fact that the representative's 
memorandum transmitting relevant documents in this case was 
dated September 10, 2004, moreover, cannot be dispositive as 
to the date of claim absent indication that evidence actually 
arrived at the RO on or prior to October 3, 2004. 

There is no readily apparent justification or set of unique 
factual circumstances upon which to ascribe the delay in 
processing the appellant's DEA election claim to the RO, 
apart from any other responsible party. The law provides that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties, absent a finding of clear evidence to 
the contrary. Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)). See also Schoolman v. West, 12 Vet. App. 
307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994). In the regular course of agency operations it would 
be expected that the RO would date stamp incoming 
correspondence concurrently with the receipt date. There is 
nothing to indicate here that the RO waited an unduly lengthy 
period of time to process the appellant's claim, including 
having waited a period of nearly a month by estimation of the 
appellant's representative in finally date stamping it and 
accepting it for adjudication purposes. The evidence also 
does not conclusively show that the appellant's 
representative submitted the claim any earlier than October 
7, 2004. As indicated, the representative's September 10, 
2004 date of its memorandum is not determinative, nor is 
there evidence of a September 24, 2004 initial RO date of 
receipt as has been alleged. 

The Board further points out that in situations where the 
documentation in question has been sent to the RO by mail, 
under 38 C.F.R. § 20.305 VA will make an adjustment in 
computation of time limit for filing, to consider a document 
timely filed so long as the postmark was within the 
applicable time limit, and if absent an identifiable 
postmark, presume a postmark date of 5 days prior to receipt 
of the document by VA. In this instance as the appellant's 
representative did not send the DEA application and 
supporting documents by mail, the above rule is not 
determinative. Given the representative's direct transmittal 
of the application, the date of its forwarding would be the 
same as its date of receipt.

Accordingly, the date of election of DEA benefits by the 
appellant is established as October 7, 2004, based on the 
objective evidence confirming this as the only plausible date 
of receipt of her application at the RO. The Board is mindful 
of the arguments that both the appellant and her 
representative have raised in this case, but emphasizes that 
there is no concrete evidence to suggest inaction or delayed 
action by the RO that caused or contributed to a late filing 
for benefits. Any finding that the application receipt date 
preceded October 7, 2004 would be no more than conjecture. 
While the Board is sympathetic to the viewpoint of the 
appellant, moreover, the laws and regulations governing the 
assignment of effective dates, including where involving 
election of DEA benefits, are binding in determining the 
outcome of this matter. 38 U.S.C.A. § 7104(c). 

Hence, the preponderance of the competent evidence in this 
case is against the appellant's claim for an earlier 
effective date for the receipt of DEA benefits. Under these 
circumstances, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

An effective date prior to October 7, 2003 for the receipt of 
DEA benefits is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


